Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (this “Agreement”) is entered into by and
among MTR GAMING GROUP, INC. (“MTR”), its affiliates, predecessors, successors
and subsidiaries (collectively, “Employer”), and FRED A. BURO (“Executive”).

 

WHEREAS, Employer (at the time of the original Employment Agreement, Presque
Isle Downs, Inc., a wholly owned subsidiary of MTR) and Executive entered into
an Employment Agreement on or about December 15, 2010, as amended on December 2,
2011 (together, the “Employment Agreement”); and

 

WHEREAS, Executive and Employer have mutually agreed that Executive’s employment
with Employer shall cease effective January 28, 2014 (the “Resignation Date”);
and

 

WHEREAS, Executive and Employer have mutually agreed that (i) Employer is
prepared to terminate Employer’s employment without Cause pursuant to
Section 6(a) of the Employment Agreement and (ii) termination of Employer’s
employment is not a termination in connection with a Change in Control pursuant
to Section 6(e) of the Employment Agreement; and

 

WHEREAS, in recognition of Executive’s service to Employer, Employer is prepared
to offer Executive additional consideration, as set forth in this Agreement, for
his voluntary resignation from Employer and execution of the release contained
in this Agreement and certain additional agreements by Executive, including
Executive’s agreement to provide consulting services to MTR pursuant to the form
of consulting agreement set forth on Exhibit A hereto (the “Consulting
Agreement”); and

 

WHEREAS, Executive and Employer desire to resolve any and all issues and
potential issues between them concerning Executive’s employment with, and
separation from, Employer; and Executive has agreed to enter into this Agreement
and continue to comply with the restrictive covenants set forth in Section 7 of
the Employment Agreement as consideration for Employer’s payment to Executive of
the severance pay and benefits set forth in Paragraphs 3 and 4 below and for
MTR’s execution and delivery of the Consulting Agreement.

 

NOW, THEREFORE, in consideration of the foregoing promises and covenants set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto intending to be
legally bound, do hereby agree as follows:

 

1.                                      Recitals.

 

The foregoing recitals are hereby made part of this Agreement and are
incorporated herein by reference.

 

1

--------------------------------------------------------------------------------


 

2.                                      Eligibility.

 

The parties understand and agree that Executive is only eligible to receive the
severance benefits referenced in Paragraphs 3 and 4 below if Executive executes
the Agreement, complies with Section 7 of the Employment Agreement and all the
terms of this Agreement, and this Agreement becomes effective and enforceable in
accordance with Paragraph 30 below.

 

3.                                      Severance Payments and Benefits.

 

Subject to Paragraph 2 above, and pursuant to the terms of the Employment
Agreement, Executive shall be entitled to receive the following severance
payments and benefits:

 

(a)                                 continued payment to Executive of
Executive’s current Base Salary, such amount being equal to $290,000, which
amount shall be paid in regular payroll installments over the twelve-month
period immediately following the Resignation Date (the “Severance Period”);

 

(b)                                 continued coverage under Employer’s group
health plan for the Severance Period on the same terms and conditions that
applied to Executive at the Resignation Date (including, without limitation,
Executive’s contribution rates, if applicable); following the Severance Period,
Executive shall be permitted to elect COBRA continuation coverage in accordance
with applicable law; and

 

(c)                                  a bonus under the Incentive Plan (as
defined in Section 5(b) of the Employment Agreement) earned and approved to be
paid by the Compensation Committee with respect to the period ended December 31,
2013, which shall be payable in a lump sum at the same time as bonuses paid to
other executives pursuant to such incentive program with respect to the period
ended December 31, 2013, but in no event later than March 31, 2014, if so
approved.

 

4.                                      Additional Contingent Payment and
Benefits.

 

Subject to Paragraph 2 above, in the event a Change in Control (as defined in
Section 6(e) of the Employment Agreement), pursuant to the Agreement and Plan of
Merger, dated as of September 9, 2013, as amended, among MTR, Eclair Holdings
Company, Ridgeline Acquisition Corp., Eclair Acquisition Company, LLC, Eldorado
HoldCo LLC, and Thomas Reeg, Robert Jones and Gary Carano, as the member
representative, occurs during the one year period following the Resignation
Date, Executive shall be entitled to receive the following severance payments
and benefits which are in addition to the amounts he is due under the terms of
the Employment Agreement:

 

(a)                                 a lump sum payment of $250,000 shall be made
to Executive within thirty (30) days of the Change in Control.

 

2

--------------------------------------------------------------------------------


 

5.                                      Consideration.

 

The parties understand and agree that: (i) Employer’s agreement to provide the
severance payments, benefits and other payments and rights of Executive
referenced in Paragraphs 3(a), 3(b), 3(c), and 4(a) above (the “Severance
Payments and Benefits”) and MTR’s execution and delivery of the Consulting
Agreement (a) are in consideration for Executive’s covenants in this Agreement,
including his full and complete release of all claims against Employer and his
agreement to continue to comply with the restrictive covenants set forth in
Section 7 of the Employment Agreement, and (b) shall fully and completely
extinguish all of Employer’s alleged obligations to Executive, including,
without limitation, any additional severance payment, and including, but not
limited to, any and all payments under any Employer severance pay plan; and
(ii) there are no other agreements, covenants, promises, or arrangements between
Executive and Employer other than those set forth herein.  Employer and
Executive acknowledge and agree that the payments and benefits set forth in
Paragraph 6 below are not consideration for purposes of this Paragraph 5 and
that those payments and benefits are obligations of Employer even if Executive
does not sign or revokes this Agreement.

 

6.                                      Accrued Rights and Equity and Cash
Awards.

 

Nothing in this Agreement affects Executive’s right to receive the following:

 

(a)                                 any employee benefits, including but not
limited to the Accrued Rights as defined in the first paragraph of Section 6 of
the Employment Agreement (to the extent not otherwise explicitly addressed in
Paragraph 3 above), to which Executive has become vested pursuant to the terms
and provisions of the benefit plans and programs governing such employee
benefits; and

 

(b)                                 the equity and cash awards (including
options and/or restricted stock unit awards) set forth on Appendix I, each of
which have otherwise vested pursuant to the applicable plan documents and award
agreements.

 

7.                                      Release.

 

In exchange for and in consideration of the Severance Payments and Benefits,
MTR’s execution and delivery of the Consulting Agreement and for other good and
valuable consideration, Executive, on behalf of himself, his agents,
representatives, administrators, receivers, trustees, estates, spouse, heirs,
devisees, assignees, transferees, legal representatives and attorneys, past or
present (as the case may be), hereby irrevocably and unconditionally releases,
discharges, and acquits all of the Released Parties (as defined below) from any
and all claims, promises, demands, liabilities, contracts, debts, losses,
damages, attorneys’ fees and causes of action of every kind and nature, known
and unknown, which Executive may have against them up to the Effective Date (as
defined below) of this Agreement (the “Released Claims”), including but not
limited to causes of action, claims or rights arising out of, or which might be
considered to arise out of or to be connected in any way with: (i) Executive’s
employment with Employer or the termination thereof or resignation therefrom,
(ii) any treatment of

 

3

--------------------------------------------------------------------------------


 

Executive by any of the Released Parties, which shall include, without
limitation, any treatment or decisions with respect to hiring, placement,
promotion, work hours, discipline, transfer, termination, compensation,
performance review or training; (iii) any damages or injury that Executive may
have suffered, including without limitation, emotional or physical injury, or
compensatory damages; (iv) employment discrimination, which shall include,
without limitation, any individual or class claims of discrimination on the
basis of age, disability, sex, race, religion, national origin, citizenship
status, marital status, sexual preference, or any other basis whatsoever; and
(v) all such other claims that Executive could asset against any, some, or all
of the Released Parties in any forum, accrued or unaccrued, liquidated or
contingent, direct or indirect. This release shall be construed as broadly as
possible and, without limiting the foregoing, the Released Claims shall include
any and all claims that Executive has alleged or could have alleged, whether
known or unknown, accrued or unaccrued, based on acts, omissions, transactions
or occurrences which occurred up to the Effective Date against any Released
Party for violation(s) of any of the following, in each case, as amended: the
National Labor Relations Act; Title VII of the Civil Rights Act of 1964; the Age
Discrimination in Employment Act; the Older Workers Benefit Protection Act of
1990; the Civil Rights Act of 1991; Sections 1981-1988 of Title 42 of the United
States Code; the Equal Pay Act; Executive Retirement Income Security Act of
1974; the Immigration Reform Control Act; the Americans with Disabilities Act of
1990; the Fair Labor Standards Act; the Occupational Safety and Health Act; the
Sarbanes-Oxley Act of 2002; any other federal, state, or local law or ordinance;
any public policy, whistleblower, contract, tort, or common law; and any demand
for costs or litigation expenses, including but not limited to attorneys’ fees.
In no event, however, shall any claims, causes of action, suits, demands or
other obligations or liabilities be released pursuant to the foregoing if and to
the extent they relate to (a) the Severance Payments and Benefits which
Executive is entitled to receive pursuant to the provisions of this Agreement;
(b) any rights or benefits which Executive is entitled to under Employer’s
option, restricted stock unit or other equity incentive plans; (c) any vested
benefits which Executive is entitled to under Employer’s pension, savings,
retirement, 401K or other plans; (d) any rights or claims arising after the
Resignation Date relating solely to the Consulting Agreement; or (e) any rights
that Executive has or may have to be indemnified by Employer pursuant to any
contract, statute, or common law principle—including, without limitation,
Employer’s Certificate of Incorporation, By-laws and directors and officers
liability insurance policies.

 

8.                                      Released Parties.

 

The term “Released Parties” or “Released Party” as used herein shall mean and
include: (i) Employer; (ii) Employer’s former, current and future parents,
subsidiaries, affiliates, shareholders and lenders; (iii) any predecessor or
successor of any person listed in clauses (i) an (ii); and (iv) each former,
current, and future officer, director, agent, representative, Executive,
servant, owner, shareholder, partner, joint venturer, attorney, Executive
benefit plan, Executive benefit plan administrator, insurer, administrator, and
fiduciary of any of the persons listed in clauses (i) through (iii), and any
other person acting by, through, under, or in concert with any of the persons or
entities listed herein.

 

4

--------------------------------------------------------------------------------


 

9.                                      OWBPA and ADEA Release.

 

Pursuant to the Older Workers Benefit Protection Act of 1990, Executive
understands and acknowledges that by executing this Agreement and releasing all
claims against any of the Released Parties, he has waived any and all rights or
claims that he has or could have against any Released Party under the Age
Discrimination in Employment Act (“ADEA”), which includes any claim that any
Released Party discriminated against Executive on account of his age. Executive
also acknowledges the following:

 

(a) Employer, by this Agreement, has advised Executive to consult with an
attorney prior to executing this Agreement;

 

(b) Executive has had the opportunity to consult with his own attorney
concerning this Agreement;

 

(c) This Agreement does not include claims arising from any act, omission,
transaction or occurrence which happens on or after the Effective Date of this
Agreement, provided, however, that any claims arising after the Effective Date
of this Agreement from the then-present effect of acts or conduct occurring
before the Effective Date of this Agreement shall be deemed released under this
Agreement; and

 

(d) Employer has provided Executive the opportunity to review and consider this
Agreement for 21 days or, if Executive’s separation from employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in ADEA), 45 days from the date Executive receives this
Agreement (the “Review Period”). At Executive’s option and sole discretion,
Executive may waive the Review Period and execute this Agreement before the
expiration of 21 or 45 days, as applicable. In electing to waive the Review
Period, Executive acknowledges and admits that he was given a reasonable period
of time within which to consider this Agreement and his waiver is made freely
and voluntarily, without duress or any coercion by any other person.

 

(e) Executive may revoke this Agreement within a period of seven days after
execution of this Agreement as described in Paragraph 30 hereof.  This Agreement
becomes effective on the eighth calendar day after it is executed by both
parties (the “Effective Date”).

 

10.                               Representations by Executive.

 

Executive confirms that no claim, charge, or complaint against any of the
Released Parties, brought by him, exists before any federal, state, or local
court or administrative agency. Executive represents and warrants that he has no
knowledge of any improper or illegal actions or omissions by Employer, nor does
he know of any basis on which any third party or governmental entity could
reasonably assert such a claim. This expressly includes any and all conduct that
potentially could give rise to claims under the Sarbanes-Oxley Act of 2002
(Public Law 107-204).

 

5

--------------------------------------------------------------------------------


 

11.                               No Right to File Claims.

 

Executive agrees that he will not, unless otherwise prohibited by law, at any
time hereafter, voluntarily participate in as a party, or permit to be filed by
any other person on his behalf or as a member of any alleged class of persons,
any action or proceeding of any kind, against Employer, or its past, present, or
future parents, subsidiaries, divisions, affiliates, successors and assigns and
any of their past, present or future directors, officers, agents, trustees,
administrators, attorneys, Executives or assigns (whether acting as agents for
Employer or in their individual capacities), with respect to any Released
Claims; in addition, Executive agrees to have himself removed from any such
action or proceeding with respect to which he has involuntarily become a party.
Executive further agrees that he will not seek or accept any award or settlement
from any source or proceeding with respect to any claim or right covered by this
Agreement and that this Agreement shall act as a bar to recovery in any such
proceedings.

 

12.                               No Admission of Liability.

 

Executive agrees that neither this Agreement nor the furnishing of the
consideration for the general release set forth in this Agreement shall be
deemed or construed at any time for any purpose as an admission by the Released
Parties of any liability or unlawful conduct of any kind. Executive further
acknowledges and agrees that the consideration provided for herein is adequate
consideration for Executive’s obligations under this Agreement.

 

13.                               Compliance with Subpoenas or Other Requests.

 

If Executive receives a court subpoena, deposition notice, request by government
agency, or similar request to disclose information concerning Executive’s
employment or separation from employment with Employer, or concerning the terms
of this Agreement, Executive agrees that Executive will provide Employer with
prompt notice of such subpoena, notice, or request.  Executive may comply with
this requirement by providing written notice, via Certified Mail, to the
President of MTR at 2100 Corporate Drive, Suite 300, Wexford, PA, 15090.  If
notice by Certified Mail will not reach the President before the date of
compliance with the subpoena, deposition notice, or similar request is required,
then Executive agrees to provide a facsimile copy to the President before
compliance is required.

 

14.                               Executive Covenant Not to Divulge Confidential
Information.

 

Executive understands and agrees that regardless of whether Executive executes
and does not revoke this Agreement, Executive has a continuing obligation under
Section 7 of the Employment Agreement to not disclose Confidential Material (as
defined in Section 7 of the Employment Agreement); provided, however, that
Confidential Material shall not include information that (i) is or becomes
generally available to the public other than as a result of a disclosure by
Executive; (ii) was available to Executive on a nonconfidential basis prior to
its disclosure to Executive by Employer; or (iii) becomes available to Executive
on a nonconfidential basis from a source other than Employer,

 

6

--------------------------------------------------------------------------------


 

provided that such source is not bound by a confidentiality agreement with
Employer or otherwise prohibited from transmitting the information to Executive
by a contractual, legal or fiduciary obligation.

 

15.                               Executive Covenant Not to Divulge this
Agreement.

 

Unless this Agreement is otherwise filed by Employer with the Securities and
Exchange Commission, Executive agrees to keep the fact of this Agreement and all
of its terms completely confidential except as otherwise permitted by the terms
of this Agreement or other applicable law.  Executive may disclose the terms of
this Agreement only to Executive’s attorney, accountant, tax advisor,
outplacement counselor, members of Executive’s immediate family, or, upon prior
written consent of Employer, to a subsequent potential employer of Executive; in
each case, provided that they agree to keep the terms confidential.
Notwithstanding the foregoing, Executive may disclose the terms of Executive’s
obligations pursuant to Section 7 of the Employment Agreement to a subsequent
potential employer of Executive without obtaining prior written consent of
Employer.

 

16.                               Ability to Enforce Agreement and Assist
Government Investigation.

 

Nothing in this Agreement prohibits or otherwise restricts Executive from:
(i) instituting any legal action for the sole purpose of enforcing this
Agreement; (ii) making any disclosure of information required by law;
(iii) assisting any federal regulatory or law enforcement agency or legislative
body to the extent Executive maintains a legal right to do so notwithstanding
this Agreement; (iv) filing, testifying, participating in or otherwise assisting
in a proceeding relating to the alleged violation of any federal, state, or
local law, regulation, or rule, to the extent Executive maintains a legal right
to do so notwithstanding this Agreement; or (v) filing, testifying,
participating in or otherwise assisting the Securities and Exchange Commission
or any other proper authority in a proceeding relating to allegations of fraud.

 

17.                               Executive Covenant to Return of Employer
Property.

 

Executive agrees to return all property and documents belonging to Employer that
are in Executive’s possession or within Executive’s control by no later than the
last day of employment or such other date that may be agreed to in writing by
Executive’s supervisor or a representative of the Human Resources Department. 
Employer property to be returned includes, but is not limited to, Executive’s
identification badge, keys, computer, corporate credit cards, pagers,
telephones, and the original and all copies of any written, recorded, or
computer-readable information about Employer’s practices, procedures, trade
secrets, customer lists or product marketing associated with Employer’s
business.

 

7

--------------------------------------------------------------------------------


 

18.                               Non-Disparagement.

 

Executive recognizes the need for Employer to maintain continued harmonious
relationships with its workforce, the public, and the communities in which it
does business.  Executive therefore agrees not to make or publish any critical,
denigrating, or disparaging written or oral statements about Employer, its
directors, its officers, its Executives, and its customers or agents, or related
to Employer’s business or its products, services, policies and practices. 
Executive agrees not to disparage Employer in any fashion, including, but not
limited to, any disparagement via the Internet, whether anonymous or not. 
Nothing herein prevents Executive from using any truthful information about the
scope of Executive’s job duties and responsibilities in order to obtain
employment upon the separation of Executive’s employment from Employer.  In
addition, nothing herein prevents Executive from exercising rights Executive has
as a shareholder of Employer.

 

The employees of MTR directly and/or indirectly involved in the drafting and
approval of this Agreement, management and members of MTR’s board of directors
shall not, in connection with any matter that has occurred up to the signing of
this Agreement, knowingly disparage Executive.  Consistent with MTR policy, MTR
will provide confirmation of Executive’s dates of employment and last rate of
pay.  No further reference (positive or negative) will be provided about
Executive.

 

19.                               Executive Covenant to Cooperate with Employer
Before and After Resignation.

 

Executive agrees to assist Employer, upon its reasonable request, in connection
with any litigation, investigation or other matter arising out of or related to
Executive’s tenure as an Executive, officer, or director of Employer, including,
for example, meetings with Employer representatives and counsel and giving
testimony in any legal proceeding involving Employer.  Employer will reimburse
Executive for reasonable out-of-pocket costs and expenses (including reasonable
attorney’s fees) incurred in rendering such assistance to Employer.

 

20.                               Event of Breach.

 

Executive understands that in the event of a material violation of any provision
of this Agreement that is not cured by Executive within fifteen (15) days
written notice of such violation, Employer shall have the right to seek
injunctive relief, in addition to any other existing rights provided in this
Agreement or by operation of law, without the requirement of posting bond and
Employer may suspend any further consideration under this Agreement.  The
remedies provided in this Paragraph 20 shall be in addition to any legal or
equitable remedies existing at law or provided for in any other agreement
between Executive and Employer, and shall not be construed as a limitation upon,
or as an alternative or in lieu of, any such remedies.

 

21.                               Severability.

 

All provisions of this Agreement are separate and independent.  Therefore, in
the event of a court of competent jurisdiction declares any provision of this
Agreement to be

 

8

--------------------------------------------------------------------------------


 

illegal or invalid, such declaration will not invalidate or otherwise affect the
enforceability of the remaining provisions of this Agreement.  In addition, if a
court of competent jurisdiction declares that any provision is unenforceable
because it is overbroad, then the provision will be limited as required by
applicable law, enforced as so limited, and will not affect the enforceability
of the remaining provisions of this Agreement.

 

22.                               Successors and Assigns.

 

The covenants, terms and provisions set forth herein shall inure to the benefit
of and be enforceable by Employer, its successors, assigns and successors in
interest, including, without limitation, any corporation with which Employer may
be merged or by which its stock or assets may be acquired.  Neither this
Agreement nor any right or interest hereunder shall be assignable by Executive. 
In the event of Executive’s death following the Effective Date and prior to
payment of all amounts due to Executive hereunder, any amounts remaining to be
paid to Executive shall be paid to Executive’s estate.

 

23.                               Knowing and Voluntary.

 

Executive acknowledges and agrees that, before signing this Agreement, Executive
was advised to review it and consult with any attorney Executive chooses, and
that, to the extent Executive desired, Executive has availed himself of these
opportunities.  Executive also hereby acknowledges that he is entering into this
Agreement VOLUNTARILY AND KNOWINGLY.

 

24.                               Construction.

 

Executive has the right and has had the opportunity to seek the independent
legal advice of an attorney of Executive’s choosing regarding the meaning and
advisability of signing this Agreement.  Therefore, the common law principles of
construing ambiguities against the drafter that otherwise may apply have no
application to this Agreement.

 

25.                               Integrated Agreement.

 

The terms and conditions of this Agreement and the Consulting Agreement
constitute the full and complete understandings, agreements, and promises
between Executive and Employer with respect to all matters covered by this
Agreement.  Except as provided herein with respect to Executive’s rights and
obligations under Section 7 of the Employment Agreement and the Consulting
Agreement, the terms and conditions of this Agreement cancel and supersede any
prior agreements or understandings that may have existed between Executive and
Employer with respect to his employment and all matters covered by this
Agreement, including the Employment Agreement.  Executive represents and
warrants that no other promise or inducement has been offered to him except as
set forth herein, and that this Agreement is binding upon Employer, his heirs,
executors, administrators, and assigns.  This Agreement may be amended only by a
writing signed by Executive and Employer.

 

9

--------------------------------------------------------------------------------


 

26.          Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania without regard to its conflict of laws
provisions. If any provision of the Agreement other than the general release set
forth above, is declared legally or factually invalid or unenforceable by any
court of competent jurisdiction and if such provision cannot be modified to be
enforceable to any extent or in any application, then such provision immediately
shall become null and void, leaving the remainder of this Agreement in full
force and affect.

 

27.          Amendment; Counterparts.

 

This Agreement may not be amended except by a written agreement signed by both
parties, which specifically refers to this Agreement.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which shall constitute one and the same instrument.

 

28.          Code Section 409A.

 

This Agreement shall be interpreted to avoid any penalty sanctions under section
409A of the Code.  If any payment or benefit cannot be provided or made at the
time specified herein without incurring sanctions under section 409A of the
Code, then such benefit or payment shall be provided in full at the earliest
time thereafter when such sanctions shall not be imposed.  Executive shall be
solely responsible for any tax imposed under section 409A of the Code and in no
event shall Employer have any liability with respect to any tax, interest or
other penalty imposed under section 409A of the Code.  For purposes of section
409A of the Code, all payments to be made upon separation from employment under
this Agreement may only be made upon Executive’s “separation from service”
(within the meaning of such term under section 409A of the Code). In no event
shall Executive, directly or indirectly, designate the calendar year of payment,
except as permitted under section 409A of the Code.  All reimbursements and in
kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of section 409A of the Code, including, where
applicable, the requirement that (i) any reimbursement shall be for expenses
incurred during Executive’s lifetime or during a shorter period of time
specified in this Agreement, (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

 

29.          Acknowledgements.

 

Executive acknowledges that he has been advised to discuss all aspects of this
Agreement with his private attorney and/or other individuals of his choice who
are not associated with Employer.  Executive further acknowledges that he has
read this

 

10

--------------------------------------------------------------------------------


 

Agreement carefully and fully understands the significance of all of its
provisions.  Executive acknowledges, warrants and agrees that he has signed this
Agreement voluntarily and accepts all obligations contained in it in exchange
for the consideration Executive will receive pursuant to this Agreement which
Executive acknowledges is adequate and satisfactory, and which Executive further
acknowledges Employer is not otherwise obligated to provide to Executive (other
than the payments and benefits described in Paragraph 6).  Executive
acknowledges, warrants and agrees that neither Employer, nor its agents,
representatives, directors, officers or Executives have made any representations
to Executive concerning the terms of effects of this Agreement, other than those
explicitly contained in this Agreement.  Additionally, upon the Resignation
Date, Executive shall be deemed to have resigned from any and all offices or
positions that Executive may hold with Employer, any direct or indirect
subsidiary thereof or any of their respective affiliates.

 

30.          Revocation Period.

 

Once this Agreement is executed by Executive, Executive shall have a seven
(7) calendar day period during which Executive may revoke his decision to
execute the Agreement.  A revocation made pursuant to this paragraph shall be
effective only if it is in writing and is delivered to the President of MTR at
the following address: 2100 Corporate Drive, Suite 300, Wexford, PA, 15090 in a
manner reasonably calculated to provide Executive with proof of receipt and
delivered at or prior to 5:00 p.m. on the seventh (7th) calendar day, or the
first business day thereafter if that day is Saturday, Sunday, or Employer
Holiday, following execution of this Agreement by Executive.  This Agreement
shall not become effective or enforceable until the revocation period has
expired. Under any such valid revocation, Executive shall not be entitled to any
Severance Payment and Benefits under this Agreement or the Employment Agreement.

 

This Agreement was drafted so that it should be readily understood by
Executive.  By signing this Agreement, Executive certifies that he understands
all the provisions contained in the Agreement and that this Agreement complies
with the requirements of the Older Worker Benefit Protection Act (“OWBPA”).

 

Executive is hereby advised that Executive has up to twenty-one (21) calendar
days to review this Separation Agreement and Release and that Executive should
consult with an attorney of Executive’s choice prior to execution of this
Separation Agreement and Release.

 

Executive agrees that any modifications, material or otherwise, made to this
Separation Agreement and Release do not restart or affect in any manner the
original twenty-one (21) calendar day consideration.

 

Having elected to execute this Separation Agreement and Release, to fulfill the
promises and to receive the consideration set forth in Paragraphs 3 and 4 above,
Executive freely and knowingly, after due consideration, enters into this
Separation Agreement and Release intending to waive, settle and release all
claims Executive has or might have against Employer.

 

11

--------------------------------------------------------------------------------


 

Statement by Executive Signing Below.  By signing this Separation Agreement and
Release, I acknowledge that Employer has advised and encouraged me to consult
with an attorney prior to executing this Separation Agreement and Release.  I
have carefully read and fully understand the provisions of this Separation
Agreement and Release and have had sufficient time and opportunity (a period of
at least twenty-one (21) days) to consult with my personal tax, financial and
legal advisors prior to executing this Severance and Release Agreement, and I
intend to be legally bound by its terms.

 

[Signature page follows]

 

12

--------------------------------------------------------------------------------


 

WHEREFORE, the parties have caused this Separation Agreement and Release to be
executed on the 28th day of January, 2014.

 

/s/ Fred A. Buro

 

Fred A. Buro

 

 

 

MTR GAMING GROUP, INC.

 

 

By:

/s/ Joseph Billhimer

 

 

Name:

Joseph Billhimer

 

 

Title:

President and COO

 

 

13

--------------------------------------------------------------------------------


 

Appendix I

 

Vested Awards

 

14

--------------------------------------------------------------------------------


 

Appendix I

 

Vested Awards

 

 

 

 

 

 

 

 

 

 

 

Vested

 

 

 

Date

 

Exercise

 

Vesting

 

 

 

as of

 

 

 

Granted

 

Price

 

Period

 

Grant

 

January 28, 2014

 

 

 

 

 

 

 

 

 

 

 

 

 

Stock Options

 

 

 

 

 

 

 

 

 

 

 

 

 

1/28/2011

 

$

2.32

 

33%, 33%, 34%

 

51,600

 

51,600

 

 

 

1/27/2012

 

$

2.44

 

Ratably over 3 years (1/3)

 

48,400

 

32,267

 

 

 

1/25/2013

 

$

3.94

 

Ratably over 3 years (1/3)

 

25,200

 

8,400

 

 

 

 

 

 

 

 

 

 

 

 

 

Restricted Stock Units

 

 

 

 

 

 

 

 

 

 

 

 

 

1/28/2011

 

$

2.32

 

Cliff vest after 3 years

 

17,200

 

17,200

(1)

 

--------------------------------------------------------------------------------

(1) Restricted stock units vested on January 28, 2014 and accordingly their
settlement in shares of common stock are in the process of being issued. We
understand that Mr. Buro will receive shares on a net settlement basis. 
Accordingly, of the award, it is anticipated that approximate 5,417 shares will
be utilized to satisfy income taxes related to vesting and settlement.  Thus,
Mr. Buro would receive approximately 11,783 shares on a net settlement basis.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Consulting Agreement

 

15

--------------------------------------------------------------------------------


 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into as of
January 30, 2014 but is effective as of February 1, 2014 (the “Effective Date”),
between MTR Gaming Group, Inc. (the “Company”), and Fred A. Buro, an adult
individual (the “Consultant”).

WITNESSETH

 

WHEREAS, pursuant to the Separation Agreement and Release (the “Separation
Agreement”), the Consultant will resign from all positions held with the Company
and/or its Affiliates (as defined below) as of January 28, 2014;

 

WHEREAS, the Consultant has certain knowledge and expertise related to the
Company’s business and operations; and

 

WHEREAS, the Company wishes to insure that, notwithstanding the termination of
the Consultant’s employment, the Company will continue to have the benefit of
the Consultant’s knowledge and experience concerning the Company’s business and
operations.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Consultant agree as follows:

 

1.              Consulting Services.

 

a.              Effective as of the Effective Date, the Company hereby engages
the Consultant, and the Consultant hereby agrees, to perform and provide
Consulting Services (as defined below) to the Company and its affiliates as
directed by the Company’s executive officers, on an independent contractor
basis.  As used in this Agreement, “Consulting Services” means services related
to the Company’s business and operations and set forth on Annex I hereto.  The
Company may temporarily or permanently exclude any particular service from the
scope of the Consulting Services upon written notice to the Consultant.

 

b.              Effective as of the Effective Date, Consultant agrees to render
the Consulting Services conscientiously and devote his best efforts and
abilities thereto. Consultant further agrees to devote to the Company such
portions of his business time and attention as may be necessary and appropriate
to perform the Consulting Services; provided, however, the Consultant shall not
be required to devote more than eight hours per week to the performance of the
Consulting Services.

 

c.               The Consulting Services shall be performed at such locations as
the parties may mutually agree from time to time; provided, however, the parties
acknowledge and agree that Consultant may be required to periodically travel to
other locations as may be reasonably necessary in the performance of the
Consulting Services.

 

2.              Term of Consulting Arrangement.  The consulting period shall
begin on the Effective Date and end on June 30, 2014 (the “Consulting Period”),
unless extended by the mutual written agreement of the Consultant and the
Company, or unless earlier terminated pursuant to Section 4 hereof.

 

3.              Compensation. For all services rendered under this Agreement and
the other covenants and agreements of the Consultant, during the Consulting
Period, the Company shall (i) pay to the Consultant $10,000.00 per month (the
“Consulting Fee”), payable in arrears on the last day of each month, and
(ii) reimburse the Consultant for all reasonable out-of-pocket expenses
(including traveling expenses) incurred by the Consultant in rendering the
Consulting Services as approved by the Company in accordance with the policies,
practices and procedures of the Company (the “Reimbursement Amount,” together
with the

 

1

--------------------------------------------------------------------------------


 

Consulting Fee, the “Payment Amount”).  The Consultant shall furnish a
reasonable detail including receipts of any expenses for which reimbursement is
sought.

 

4.              Termination.

 

a.              The Company’s obligations under this Agreement will terminate
automatically upon the earliest to occur of (the “Date of Termination”): (i) the
death or disability of the Consultant, (ii) the date on which the Consultant
provides written notice to the Company of the Consultant’s intention to
terminate this Agreement, (iii) the date on which the Company provides written
notice to the Consultant of the Company’s intention to terminate this Agreement
for Cause (as defined in the Employment Agreement (as defined in the Separation
Agreement)), (iv) the failure of the Consultant, as determined by the President
of the Company, to satisfactorily perform his duties hereunder; provided that
the Company shall have given the Consultant written notice at least fifteen
(15) days prior to such termination and such failure of the Consultant shall not
have been cured by such date, (v) the election of the Consultant to terminate
certain provisions of the Separation Agreement within seven (7) calendar days
after signing that agreement in accordance with Paragraph 30 of that agreement,
or (vi) the expiration of the Consulting Period.

 

b.              Upon termination of this Agreement pursuant to Section 4.a.
above, the Company will have no obligation to pay any amount to the Consultant
other than amounts earned or accrued as of the Date of Termination.

 

5.              Independent Contractor Status.

 

a.              Non-Employee Status; Independent Contractor. The Company and the
Consultant hereby acknowledge that the Consultant is and will be an independent
consultant to and is not an employee (or person of similar status) of the
Company or any of its Affiliates (defined below) for purposes of the Internal
Revenue Code of 1986, as amended (the “Code”), and Sections 601-608 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).  The
Consultant acknowledges that he will not be paid any “wages” (as defined in the
Code) in respect of the services under this Agreement, and the Company will not
withhold any amounts from the consideration paid hereunder for tax purposes. 
The Consultant shall be solely responsible for all taxes (including penalties
and interests thereon) imposed on him by reason of the payment of any
compensation, benefits or other amounts payable in respect of the this Agreement
or the services under this Agreement, if any, and shall indemnify the Company
and its Affiliates for any losses or damages (including reasonable attorneys’
fees) incurred or suffered by the Company or its Affiliates as a result of the
Consultant or the Consultant’s failure to pay any such taxes (including any
penalties and interest thereon).  As used in this Agreement, the term
“Affiliate” means, with respect to any person or entity, any other person or
entity that directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with, the person or entity in
question (as used herein, the term “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of an entity, whether through ownership of voting securities, by
contract or otherwise).

 

b.              Method of Performing Services.  The Consultant shall be free to
determine, in the Consultant’s sole discretion, the method, details, and means
of performing the Consulting Services; provided, however, that such method,
details, and means shall be in accordance with good and reputable business
practices.  The Consultant shall be free to set the Consultant’s own hours and
appointments.  The Company shall have no right to, and shall not, control the
manner or determine the method of accomplishing such work.  The Company may,
however, require the Consultant to observe at all times the security and safety
policies of the Company.  In addition, the Company shall be entitled to exercise
a broad general power of supervision and control over the results of work
performed by the Consultant to ensure satisfactory performance.  This power of
supervision shall include the right to inspect, stop work, and make suggestions
or

 

2

--------------------------------------------------------------------------------


 

recommendations as to the details of the work, and request modifications to the
scope of the consulting services to be provided hereunder.

 

c.               No Authority.  The Consultant has no authority, either real,
implied or apparent, to act for or bind obligate the Company to any contract or
any other matter without the prior express written approval from an authorized
representative of the Company.  The Consultant will not represent to any third
party that it has any real, implied or apparent authority to enter into any
arrangement, contract or commitment on behalf of the Company.  All federal,
state or local tax liability that the Consultant incurs as a result of the
remuneration provided pursuant to this Agreement, or otherwise, shall be and
remain the sole responsibility of the Consultant.

 

d.              Ineligible for Employee Benefits.  The Consultant shall not be
eligible for any benefit available only to employees of the Company or its
Affiliates, including, but not limited to, medical, dental, vision and related
health benefits, state disability insurance, unemployment insurance, vacation
pay, sick pay, severance pay, bonus plans, pension plans, savings plans and the
like.

 

6.              Confidential Information.

 

a.              The Consultant acknowledges that in the course of his previous
relationship with the Company, and in the course of his prospective relationship
with the Company under this Agreement, he has had and will continue to have
access to information relating to the confidential affairs of the Company and
its Affiliates, including but not limited to technical information, intellectual
property, business and marketing plans, strategies, customer information, other
information concerning the products, promotions, development, financing,
expansion plans, business policies and practices of the Company and its
Affiliates, and other forms of information considered by the Company and its
Affiliates to be confidential and in the nature of trade secrets
(the “Confidential Information”).

 

b.              The Consultant agrees that (i) he will not, and will not allow
his Affiliates to disclose to any third party or use any Confidential
Information except as expressly permitted in this Agreement, and (ii) he will
take all reasonable measures to maintain the confidentiality of all Confidential
Information within his possession or control, which will in no event be less
than the measures he uses to maintain the confidentiality of his own information
of similar type and importance.  This confidentiality covenant has no temporal,
geographic or territorial restriction.

 

7.              Enforceability.  If any court determines that any provision of
this Agreement, or any part thereof, is unenforceable against any person, the
parties agree that such court shall have the power to modify such provision to
the extent necessary to make the Agreement enforceable and valid, and the
parties agree to request the court to exercise such power, and, in its modified
form, such provision shall then be enforceable and shall be enforced.

 

8.              Assignment.  This Agreement may not be assigned by either party
without the prior written consent of the other party; provided, however, the
Company may assign this Agreement without the Consultant’s prior consent to any
Affiliate of the Company or to any Successor.  As used in this Agreement, the
term “Successor” shall include any person, corporation, partnership, company or
other entity that, at any time, whether by merger, purchase or otherwise,
acquires all or substantially all of the assets or businesses of the Company.

 

9.              Payment of Legal Expenses.  In the event any litigation or other
proceeding is initiated by either party to enforce the terms and provisions
hereof, each party agrees to be responsible for their respective legal fees.

 

10.       Notices.  All notices or other communications which are required or
may be given under this Agreement shall be in writing and shall be deemed to
have been duly given when delivered in person, transmitted by facsimile or
mailed by registered or certified first class mail, postage prepaid, return
receipt requested to

 

3

--------------------------------------------------------------------------------


 

the parties hereto at the address set forth below (as the same may be changed
from time to time by written notice similarly given).

 

In the case of the Company, to:

 

MTR Gaming Group, Inc.
2100 Corporate Drive, Suite 300
Wexford, PA, 15090
Attention:  President

 

In the case of Employee, to Employee’s home address on file in the Human
Resources Department.

 

11.       Amendment and Waiver.  No term, provision or condition of this
Agreement may be modified or amended unless such modification or amendment is
agreed to in writing by the Company and the Consultant.  A waiver by the Company
or the Consultant of a breach of any provision of this Agreement by the other
party shall not operate or be construed as a waiver of any subsequent breach by
the other party.  Except as set forth in Section 4(a) hereof, this Agreement is
completely separate and independent from, and in no way inter-dependent (or
connected to), the Separation Agreement.  The terms and conditions of the
Separation Agreement remain in full force and effect regardless of the operation
of this Agreement.

 

12.       Governing Law.  This Agreement and the rights and obligations of the
parties hereto shall be governed, construed and enforced in accordance with the
laws of the Commonwealth of Pennsylvania.

 

13.       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument.

 

14.       Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of this
Agreement.

 

[Signatures on following page.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

 

MTR GAMING GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

Joseph L. Billhimer, Jr.

 

 

Title:

President and Chief Operating Officer

 

 

 

 

 

Fred A. Buro

 

5

--------------------------------------------------------------------------------


 

Annex I

 

Provide assistance and advisory services in connection with Internet gaming and
report to the Company’s Chief Operating Officer or such other officer as the
Company shall determine.

 

6

--------------------------------------------------------------------------------